     Case 18-25189       Doc 40      Filed 11/28/18 Entered 11/28/18 10:20:53           Desc Main
                                       Document     Page 1 of 2

This order is SIGNED.


Dated: November 28, 2018
                                                  R. KIMBALL MOSIER
                                                 U.S. Bankruptcy Judge



   David M. Cook (7043)
   Attorney for the Debtor
   716 East 4500 South, Ste. N 240
   Salt Lake City, UT 84107
   Phone: (801) 264-0699
   E-mail: cook@utlawyer.net

                       UNITED STATES BANKRUPTCY COURT FOR THE
                          DISTRICT OF UTAH, CENTRAL DIVISION

    IN RE:         Amy Anderton,                      Bankruptcy No. 18-25189
                                                      Chapter 13
                                  Debtor.             Hon. R. Kimball Mosier


                 Order Granting Debtor’s Objection to Proof of Claim Number 22


          A hearing on Debtor’s objection to the above referenced proof of claim had been

   scheduled for December 5, 2018, at 11:00 a.m., but instead has come before the Court

   unopposed. Proper notice of the hearing was given to the claimant. The claimant was further

   notified that objections, if any, to the relief sought by Debtors must be mailed "early enough so

   that the Court will receive it on or before November 26, 2018" and "In the absence of a timely

   filed objection, the undersigned counsel may and will ask the Court to enter an order approving

   the Objection without hearing." No objection or other response to the relief sought by Debtor

   was filed. The Court, being fully advised, having reviewed the Motion for Entry of Order and

   with good cause appearing, hereby ORDERS that the arrears listed in proof of claim No. 22 filed
  Case 18-25189       Doc 40     Filed 11/28/18 Entered 11/28/18 10:20:53            Desc Main
                                   Document     Page 2 of 2


by U.S. Bank Trust National Association, as Trustee of the Bungalow Series III Trust - aka

Nationstar Mortgage is reduced to $2,527.41.



                                    [END OF DOCUMENT]

                       DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing Order Granting Debtor’s Objection to Proof of Claim Number 22
shall be served to the parties and in the manner designated below:
By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users and will be served notice of entry of the foregoing Order through the
CM/ECF system:
 Lon A. Jenkins                   U.S. Trustee                     David M. Cook
 Chapter 13 Trustee               Via ECF                          Via ECF
 Via ECF

By U.S. Mail - In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).
 Amy Anderton                                      Michelle R. Ghidotti-Gonsalves
 1312 West 300 South                               LAW OFFICES OF MICHELLE GHIDOTTI
 Salt Lake City, UT 84104                          Authorized Agent for Creditor
                                                   1920 Old Tustin Ave.
                                                   Santa Ana, CA 92705
 U.S. Bank Trust N.A., as Trustee                  U.S. Bank Trust N.A, as Trustee
 c/o BSI Financial Services                        c/o BSI Financial Services
 1425 Greenway Drive, Suite 400                    314 South Franklin Street, 2nd Floor
 Irving, TX 75038                                  Titusville, PA 16354
 US Bank Trust N.A.,                               Nationstar Mortgage, LLC
 as Trustee of the Bungalow Series III Trust       Attn: Bankruptcy Department
 7114 East Stetson Drive, Suite 250                P.O. Box 619096
 Scottsdale, AZ 85251                              Dallas, TX 75261-9741
 Nationstar Mortgage, LLC                          Nationstar Mortgage LLC
 8950 Cypress Waters Blvd.                         350 Highland Drive
 Coppell, TX 75019                                 Lewisville, TX 75067

                                                         /s/     David M. Cook
